Citation Nr: 1454982	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-25 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a neck condition.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left foot condition.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right foot condition.

4.  Entitlement to a disability rating in excess of 10 percent for a service-connected lumbosacral strain.

5.  Entitlement to service connection for a neck condition.


REPRESENTATION

Veteran represented by:	Colin Kemmerly, Attorney

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

The Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal that was entered into the VBMS system on December 2014.  A waiver of RO jurisdiction for this evidence was received in a written statement dated October 2014 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304.

The issues of an increased rating for the Veteran's service-connected lumbar spine disability and service connection for a neck condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a neck condition was last denied in an unappealed January 2006 rating decision that became final.
 
2.  Evidence received since the January 2006 rating decision is not cumulative or redundant of other evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim seeking service connection for a neck condition.

3.  The Veteran's claim of service connection for a left foot condition was last denied in an unappealed January 2006 rating decision that became final.
 
4.  Evidence added to the record since the January 2006 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left foot condition.

5.  The Veteran's claim of service connection for a right foot condition was last denied in an unappealed January 2006 rating decision that became final.
 
6.  Evidence added to the record since the January 2006 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right foot condition.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a neck condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a left foot condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right foot condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specific notice is required in claims to reopen.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided in an April 2008 letter to the Veteran.  The Veteran was also provided an explanation of the notice of elements needed to support his claim in a statement of the case issued in May 2009.  In addition, pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the elements necessary to explain the issues on appeal during the hearing.  The Board finds no "overlooked" evidence (such as relevant evidence that is known to exist but has not been submitted or obtained).  In addition, the Board notes that the Veteran and his attorney, through the attorney's questions and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate the claims.

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records, Social Security Administration records (including both the Social Security Administration decision and the evidence upon which it was based), and lay statements from the Veteran are in the claims file and were reviewed in connection with his claims.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his claims.  

In April 2012, the Veteran was afforded a VA examination for his bilateral foot conditions.  Further, the Veteran has not been afforded a VA examination for his claim seeking service connection for a neck condition.  However, VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  New and Material Evidence

The Veteran seeks to reopen previously denied claims seeking service connection for a neck, left foot and right foot conditions that he maintains are each related to active duty service.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when  considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence.  The phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. 

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  




A.  Neck condition

In this case, the Veteran's claim seeking service connection for a neck condition was last denied in a January 2006 rating decision because the evidence of record showed no evidence of a currently diagnosed neck disability that can be related to military service.  The Veteran did not appeal the January 2006 rating decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Evidence of record at the time of the last final decision includes the Veteran's service treatment records and post-service medical records. 

In February 2008, the Veteran filed his current petition to reopen his neck condition claim.  He was afforded a hearing before the undersigned Veterans Law Judge and provided testimony attesting that he was assaulted during service and has suffered from neck pain since that time.  He also submitted private treatment records, notably an October 2010 private treatment record which notes diagnoses of cervical disc degeneration, cervical spondylosis without myelopathy and cervical radiculopathy.

The claim was initially denied because there was no evidence of a current disability of the Veteran's neck.  Evidence added to the record since the January 2006 rating decision includes private treatment records reflecting that the Veteran is presently diagnosed with cervical disc degeneration.  These records are new as they were not previously considered.  The private treatment records are also material as they show the Veteran has a currently diagnosed disability related to his neck.  The newly submitted evidence also raises a reasonable possibility of substantiating the Veteran's claim by indicating that he has a cervical spine disability that is related to his active duty service.  As such, the Board finds that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, supra.  

Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a neck condition has been received, and the claim is reopened.

B.  Left and right foot conditions

The Veteran's claims seeking service connection for left and right foot conditions were last denied in a January 2006 rating decision because the evidence of record showed no evidence that the Veteran had a disability in either foot that could be related to active duty service.  Evidence of record at the time of the last final January 2006 rating decision included the Veteran's service treatment records, which included a March 1984 assessment of contusion and sprain to both feet.  The Veteran's post-service VA treatment records at the time of his last final denial also reflected that he was diagnosed with pes planus.

In February 2008, the Veteran filed his current claim to reopen the service connection claims for his feet.  Evidence received since the last final January 2006 rating decision includes numerous VA and private medical records, including the report of an April 2012 VA foot examination. 

This evidence was not of record at the time of the prior final rating decision, and therefore, the post-service medical records and April 2012 VA examination are new.  However, none of these records relate the Veteran's bilateral pes planus to active duty service.  As such, the Board finds that these medical records are not material.  Additional evidence, which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  The VA examination included a negative opinion as to the etiology of the Veteran's pes planus, and thus is not new and material evidence.  Villalobos v. Principi, 3 Vet. App. 450 (1992).  

As for the Veteran's assertions that his pes planus is related to service, the Board finds they are not "new" as they are cumulative and redundant of his prior assertions.  Further, the Veteran is competent to report his symptoms, but he is not competent to state that his bilateral pes planus was due to active duty service.  Such a complex medical opinion falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  The presumption of credibility does not apply where a fact asserted is beyond a person's competency.  Jones v. Brown, 12 Vet. App. 383 (1999).  Thus, the Veteran's statements do not constitute new and material evidence.

Accordingly, the Board finds that new and material evidence has not been received to reopen the Veteran's service connection claims for left or right foot conditions.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claim of service connection for a neck condition is reopened.  To this extent only, the appeal is granted.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a left foot condition is denied.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a right foot condition is denied.


REMAND

Further development is needed before the Board can adjudicate the Veteran's remaining claims.

The Veteran seeks a rating in excess of 10 percent for his service-connected lumbosacral strain.  In his October 2014 hearing testimony, the Veteran stated that his disability has continued to worsen since his last VA examination.  Specifically, the Veteran stated that he was recently issued a walker to help with ambulation, and he was scheduled to undergo epidural treatment. 

As the evidence of record indicates the Veteran may be suffering from worsening symptoms of his service-connected lumbar spine disability, more contemporaneous medical findings are needed to evaluate the disability on appeal.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Reexamination will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  See 38 C.F.R. § 3.327(a).  Therefore, a new VA examination should be conducted to determine the current severity of the Veteran's residuals of lumbosacral spine injury with degenerative changes.

On remand, the Veteran should also be afforded a VA examination for his reopened service connection claim for a neck condition.  His service treatment records reflect that the Veteran sought treatment in May 1983 neck pain that was shooting up the left side of his neck.  The Veteran was prescribed a cervical collar for his neck.  The Veteran's newly submitted treatment records reflect that he is presently diagnosed with cervical disc degeneration.  The Veteran maintains that he has had neck pains since being assaulted in service.  The Veteran is competent to report experiencing recurrent symptoms of neck pain since service.  Since there is evidence in the record that the Veteran is presently diagnosed with a cervical spine condition and suffers from neck pain which may be related to active duty service, Remand is required to determine the nature and etiology of any currently diagnosed condition.  McClendon v. Nicholson, 20 Vet App. 79 (2006).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his service-connected lumbosacral spine disability.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report. 

The examiner should identify all currently present lumbar spine disorders and their severity.  The results of range of motion testing should be reported.  Specifically, the examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, the examiner should indicate the point at which pain or any other factor limits motion. 

The examiner should specifically address all associated neurological symptoms related to the Veteran's lumbar spine disability and the nerves affected.  Any paralysis, neuritis, or neuralgia should be characterized as mild, moderate or severe. 

If intervertebral disc syndrome is identified, the examiner should indicate whether such is productive of incapacitating episodes.  If incapacitating episodes are identified, the examiner should state their frequency.

3.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the current nature and likely etiology of the Veteran's claimed cervical spine or neck disability.  The claims folder and all pertinent records should be made available to the examiner for review.  All indicated testing should be conducted.  Based on the examination and review of the record, the examiner should answer the following question: 

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has a cervical spine or neck disability which had its onset in service or is otherwise related to active duty service, to include the Veteran's reports of an in-service assault? 

A full rationale is to be provided for all stated medical opinions. If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

4.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


